Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     DETAILED ACTION
Priority
This application is a PCT/KR2018/009629 08/22/2018, is acknowledged. 
Status of Claims
Claims 1-10 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on June 14, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 02/24/2020, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement, Applicants have elected Group I, which includes claims 1-6, drawn to an organic electroluminescent compound represented by the chemical formula 1 and the elected species as set forth and found to compound C-8, such as,

    PNG
    media_image1.png
    273
    241
    media_image1.png
    Greyscale
 , without traverse, is acknowledged. 
	Claims 7-10 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter. Therefore, the requirement for restriction is still deemed proper and made it final. 
		Applicants preserve their right to file a divisional on the non-elected subject matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-5 and 7-10 of US 11,387,417 (US ‘417) and  if allowed, would improperly extend the “right to exclude” already granted in the patent. 
Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-5 and 9-10 of co-pending application No. 16/483,063 (US ‘063). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because all sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, since US ‘417 patent and US ‘063 co-pending application teach the generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘417 patent and US ‘063 co-pending application. Therefore, the disclosure of US ‘417 patent and US ‘063 co-pending application that teach many permutation and combinations, which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. The indiscriminate selection of “some'' among “many'' is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace variable substitutions in permutation and combinations in core structure to obtain the desired organic electroluminescent compound of Formula 1, in view of the known teaching of the art, such as, 
    PNG
    media_image2.png
    221
    231
    media_image2.png
    Greyscale
 (see claim 10, column 343 of US ‘417 patent) and also 
    PNG
    media_image3.png
    130
    287
    media_image3.png
    Greyscale
(see claim 5 of US ‘063 co-pending application). The claimed compounds and their compositions are so closely related structurally to the homologous and /or analogous compounds of the references as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious structural and/or methodically modifications, which would be apparent to one skilled in the chemical art that can use similar substitutions, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626